EXHIBIT 10(z)

 

NONQUALIFIED STOCK OPTION AGREEMENT

(For Non-Employee Directors)

 

This Nonqualified Stock Option Agreement (“Agreement”) evidences the terms of
the grant by Lincoln National Corporation (“LNC”) of a Nonqualified Stock Option
(“Option”) to NAME (“Grantee”) on March 11, 2004 (“Date of Grant”), and
Grantee’s acceptance of the Option under the Lincoln National Corporation 1993
Stock Plan for Non-Employee Directors (“Plan”) and this Agreement. LNC and
Grantee agree as follows:

 

1. Shares Optioned and Option Price

 

Grantee shall have an Option to purchase 3,000 shares of LNC common stock
(“Shares”) for $                     (United States dollars) for each Share.

 

2. Vesting Dates

 

The Option for unvested Shares shall be forfeited when Grantee ceases to be a
director of LNC except as provided below. During Grantee’s service as a
director, Shares shall vest as follows:

 

750

  Shares on March 11, 2005;

750

  Shares on March 11, 2006;

750

  Shares on March 11, 2007; and

750

  Shares on March 11, 2008.

 

In addition, unvested Shares shall be deemed vested as of:

 

(a) the date of Grantee’s death;

 

(b) the date Grantee ceases to be as a director of LNC as a result of
Disability, as defined in the Plan (Section 3.1(c)(ii));

 

(c) the date of Grantee’s Retirement, as defined in the Plan (Section
3.1(c)(iii)); or

 

(d) the date of a Change of Control of LNC, as defined in the Plan (Section
3.1(c)(iv)).

 

3. Exercise Period

 

Grantee may exercise all or part of the Option for vested Shares on any LNC
business day until the first to occur of:

 

(a) the tenth anniversary of the Date of Grant;

 



--------------------------------------------------------------------------------

(b) the first anniversary of the date Grantee ceases to be a director with LNC
on account of death or Disability (as defined in paragraph 2);

 

(c) the fifth anniversary of Grantee’s Retirement (as defined in paragraph 2);
or

 

(d) the date that Grantee ceases to be a director with LNC for any reason other
than those described in (b) or (c) of this paragraph.

 

4. Exercise

 

During the Exercise Period, all or part of the Option which has not been
exercised may be exercised by delivering or mailing to the LNC stock option
administrative group written notice of the exercise in the form specified by
LNC, along with full payment of the exercise price and the certification
described in paragraph 7 below. The payment may be in any combination of cash,
personal check or Shares. Shares must be owned for at least six months and
constitute payment to the extent of their Fair Market Value (as defined in the
Plan).

 

5. Transfer of Shares Upon Exercise

 

As soon as practicable after the exercise date, the stock option administrative
group shall cause the appropriate number of Shares to be issued to Grantee.

 

6. Transferability

 

No rights under this Agreement may be transferred except by will or the laws of
descent and distribution. The rights under this Agreement may be exercised
during the lifetime of Grantee only by Grantee. After Grantee’s death, the
Option may be exercised by the person or persons to whom the Option was
transferred by will or the laws of descent or distribution.

 

7. Consequences of Competitive Activity or Violation of Confidences

 

The grant and exercise of this Option are subject to the following requirements:

 

(a) Grantee may not render services for any organization or engage directly or
indirectly in any business that, in the sole judgment of the Compensation
Committee of the LNC Board of Directors, is or becomes competitive with LNC. If
Grantee ceases to be a director of LNC, Grantee shall be free, however, to
purchase, as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over-the-counter and such investment does not represent a
greater than five percent equity interest in the organization or business.

 

(b) Grantee shall not, without prior written authorization from LNC, disclose to
anyone outside of LNC, or use in other than LNC’s business, any confidential
information or material relating to the business of LNC that is acquired by
Grantee either during or after service as a director of LNC.

 

2



--------------------------------------------------------------------------------

(c) Upon exercise of the Option, Grantee shall certify compliance with the terms
and conditions in this paragraph 7. Failure to comply with this paragraph at any
time prior to, or during the six months after any exercise of this Option, shall
cause such Option and any related exercise to be rescinded. LNC must notify
Grantee in writing of any such rescission. LNC, in its discretion, may waive
compliance in whole or part in any individual case. Within ten days after
receiving a rescission notice from LNC, Grantee must pay LNC the amount of any
gain realized or payment received as a result of the rescinded exercise. Such
payment must be made either in cash or by returning the Shares Grantee received
in connection with the rescinded exercise.

 

IN WITNESS WHEREOF, the Chairman and Chief Executive Officer of Lincoln National
Corporation has signed this Agreement as of the day and year first above
written.

 

LINCOLN NATIONAL CORPORATION  

Jon A. Boscia

Chairman and Chief Executive Officer

 

3